Title: To John Adams from William S. Cardell, 11 January 1821
From: Cardell, William S.
To: Adams, John


				
					Dear Sir,
					New York 11th: Jan. 1821
				
				The literary institution on which I before had the honor to address you has become organized with very encouraging prospects. The enclosed circular which is in part an amplification of my former letter explains the outlines as far as it was thought proper to form them by anticipation.The officers elected are His Ex. J. Q. Adams President–Judge Livingston, Judge Story and Hon. William Loundes V. Presidents–Rev. Doct Alex. McLeod Recording Sec.–John Stearns, M. D. (President of New York State Med. Soc.) Treasurer.Counsellors Chancellors Kent–Daniel Webster Esq. Boston–Bishop Brownell Con.–John M. Mason D. D. Joseph Hopkinson Esq N. Jersey. P. S. DuPonceau LL.D. Phil.–Doct John Augustin Smith, President William & Mary College–John L. Taylor C. Justice N. Car. Hon. H. Clay–Washington Irving Esq. now in London.–President Dana, of Dartmouth & President Allen, Bowdoin, are prominent candidates to fill a remaining vacancy. The gentlemen elected have very cordially accepted their appointments except that Mr: Webster has not given a decisive answer and from Mr: Clay no return is recd. Among other transactions of the society, it is made my duty, Sir, respectfully to communicate to you their unanimous choice of  you as an honorary member.The other Hon. Members are Hon. Thomas Jefferson, James Madison, James Munroe, John Jay, C. C. Pinckney and John Trumbull. In electing as honorary members of this new society, those citizens who have passed thro all forms and degrees of honor which a nation can confer, our scholars could not of course suppose they were imparting any additional dignity; but it was the highest tribute of respect in their power to offer, and the cordial approbation of those distinguished men gives to the institution the means of additional usefulness to their CountryThe only publication yet made is the offer of a premium of 400 Dollars and a gold medal for the best American History for a class book in Academies and Schools.Several other premiums are proposed. A printed copy of the resolutions will be forwarded in a few days for the purpose of obtaining the opinions of members. It is deemed important to make a judicious Selection of objects. May we not, Sir, obtain a series of essays for children, say from 5 to 8 years old, which will contain much useful knowledge and American Sentiments, with a captivating grace from Mr: Clay no return is recd. and Simplicity of style, founded on the analysis of the mind, and adapted to the capacity of children at that tender and important age.A large proportion of useful discoveries and inventions have originated with intelligent practical men in the ordinary walks of life. Perhaps a premium may be offered for the best treatise of Natural Philosophy or useful science adapted to the circumstances and wants of the great body of Agriculturalists and artisans of our country; not to call a farmer from his plough nor a mechanics from their shops, to make them refined scholars; but to bring useful instruction home to them in their daily occupations. A certain degree of intelligence is necessary to the character and duties of a free citizen, and what advantages may we not derive from having the active industry of our hardy millions properly guided by the light of science? Is there not a national prospect that the scholarship of our country may by proper direction, essentially improve public morals and taste and form a more exalted standard of national sentiment and character?There is a greater coincidence of opinion and more concert in action than were anticipated on a subject so new and among men so widely scattered. Among those who have had the opportunity of a full personal consultation there seems indeed to be but one mind. That some gentleman whose wishes were good, should suppose the plan impracticable or premature was perfectly natural to expect; but under present circumstances these doubts are fast subsiding. Some persons may perhaps draw an unfavorable inference from our commencing with so little eclat; but there is a disposition to proceed with as little ostentation as possible.Excuse, Sir, what you may deem the needless prolixity of this letter and accept the assurance of my highest Respect and my sincere wishes for the choicest blessings on your remaining evening of life. 
				
					W. S. CardellCor. Secretary Am Acad. of Language & Belles Lettres.
				
				
			